Case 1:19-cv-00612-WES-PAS Document 26 Filed 01/19/21 Page 1 of 2 PageID #: 144




                            UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF RHODE ISLAND
 ____________________________________
                                       :
 MICHAEL P. O’NEIL and NICOLA          :
 GRASSO,                               :
                                       :
         Plaintiffs,                   :
                                       :
         v.                            :     Civil Action No. 1:19-cv-612-WES-PAS
                                       :
 PETER F. NERONHA, in his Official     :
 Capacity as Attorney General of       :
 Rhode Island and COLONEL JAMES        :
 M. MANNI, in his Official Capacity as :
 The Superintendent of the Rhode       :
 Island State Police,                  :
                                       :
         Defendants.                   :
 ____________________________________:


                DEFENDANTS’ MOTION TO PERMIT WITHDRAWAL
                 OF ADMISSIONS AND TO SUBMIT RESPONSES TO
              PLAINTIFFS’ FIRST SET OF REQUESTS FOR ADMISSIONS

        Now comes Defendants, Peter F. Neronha, in his official capacity as Attorney General of

 Rhode Island, and Colonel James M. Manni, in his official capacity as the Superintendent of the

 Rhode Island State Police, to respectfully request this Honorable Court to permit the withdrawal

 of the default admissions resulting from the automatic operation of Federal Rules of Civil

 Procedure Rule 36(a)(3). Defendants make this request pursuant to Federal Rules of Civil

 Procedure Rule 36(b).

        The responses, although due December 28, 2020, were served on January 19, 2021. See

 Mem. in Supp. of Defs.’ Mot., Ex. A. Defendants submit that withdrawal of the default

 admissions—and allowance of Defendants’ attached responses into the discovery record—would
Case 1:19-cv-00612-WES-PAS Document 26 Filed 01/19/21 Page 2 of 2 PageID #: 145




 promote the presentation of this case’s merits and would not prejudice Plaintiffs. 1 See Fed. R. Civ.

 P. 36(b). A memorandum in support of Defendants’ position accompanies this motion.

                                                       Respectfully submitted,

                                                       DEFENDANTS,
                                                       in their official capacities only

                                                       By,

                                                       PETER F. NERONHA
                                                       ATTORNEY GENERAL


                                                       /s/ Neil F.X. Kelly________
                                                       Neil F.X. Kelly #4515
                                                       Assistant Attorney General
                                                       150 South Main Street
                                                       Providence, RI 02903-2907
                                                       Tel: (401) 274-4400 x2284
                                                       Fax: (401) 222-2995


                                         CERTIFICATION

        I hereby certify that I filed and served all counsel of record with a copy of the within
 Defendants’ Motion through the ECF filing system on this 19th day of January, 2021, and that it is
 available for viewing and downloading.



                                                       /s/ Neil F.X. Kelly_______




        1
            The First Circuit has found that “the focus under Rule 36(b) is not on the moving party’s
 explanations for its non-compliance with the Rule,” and that therefore the moving party “is not
 required to show excusable neglect.” Siguel v. Allstate Life Ins. Co., No. 94-1392, 1995 WL 98240,
 at *4 (1st Cir. Mar. 10, 1995). Defendants would nevertheless like to inform the Court that the late
 filing of their responses to Plaintiffs’ requests was due to an attorney new to the Attorney General’s
 Office taking over the day-to-day management of this case.

                                                   2
